MEMORANDUM OPINION








 
 

                                                                                                                                                            
                                                                                                                       
 
 
 
MEMORANDUM OPINION
 
No. 04-08-00292-CV
 
Frank HERRERA
and Helen Herrera,
Appellants
 
v.
 
SOUTH SIDE CREDIT
UNION and Roy Baker Motors,
Appellees
 
 
From the 150th Judicial
District Court, Bexar County, Texas
Trial Court No. 2007-CI-11827
Honorable Janet P.
Littlejohn, Judge Presiding
 
PER CURIAM 
 
Sitting:            Alma L. López,
Chief Justice
                        Rebecca Simmons, Justice
                        Steven C. Hilbig, Justice
 
Delivered and
Filed:   December 23, 2008
 
DISMISSED
 
Appellant’s brief was originally due to be filed by August 1, 2008.  No
brief has been filed.  On November 20, 2008, we ordered that appellant show
cause in writing within fifteen days why this appeal should not be dismissed
for want of prosecution.  See Tex.
R. App. P. 38.8(a).  We received no response.  The appeal is, therefore,
dismissed for want of prosecution. See Tex.
R. App. P. 38.8(a)(1), 42.3(b).
PER CURIAM